[Cite as Matthews v. Miami Univ., 2010-Ohio-4592.]

                                     Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JAMIE MATTHEWS

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2010-06346-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                        FINDINGS OF FACT
        {¶ 1} 1)        On May 12, 2009, plaintiff, Jamie Matthews, an employee of the
Office of Residence Life at defendant, Miami University, placed four boxes of personal
property in the Dennison Hall basement storage room. Plaintiff received permission
from defendant’s Housing staff employees to store her property in the basement storage
room. Plaintiff recalled that when she returned to defendant’s facility on July 16, 2009
to retrieve her property from the locked storage room, she discovered thirty collectible
shot glasses and six DVDs were missing. The missing property was never recovered
and plaintiff has contended defendant should bear responsibility for the loss.
Consequently, plaintiff filed this complaint seeking to recover damages in the amount of
$300.00, the stated value of her shot glasses and DVDs. The $25.00 filing fee was paid
and plaintiff requested reimbursement of that cost along with her damage claim.
        {¶ 2} 2)        Defendant filed an investigation report admitting liability and
acknowledging plaintiff is entitled to damages in the amount of $300.00 as well as filing
fee reimbursement.
      {¶ 3} 3)        Plaintiff filed a response expressing her agreement with the position
taken by defendant.
                                CONCLUSIONS OF LAW
      {¶ 4} 1)        Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property. In regard to the facts of this case, negligence on
the part of defendant has been shown. Jagoditz v. Miami University (2006), 2005-
01986-AD; Wise v. Miami Univ., Ct. of Cl. No. 2007-04621-AD, 2007-Ohio-7245.
      {¶ 5} 2)        Plaintiff has suffered damages in the amount of $300.00.               The
$25.00 filing fee may be reimbursed as compensable costs pursuant to R.C. 2335.19.
See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc.
2d 19, 587 N.E. 2d 990.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JAMIE MATTHEWS

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2010-06346-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $325.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Jamie Matthews                             Paul S. Allen
4016 W. 100th Terrace                      Miami University
Overland Park, Kansas 66207                Roudebush Hall Room 14
                                           Oxford, Ohio 45056
RDK/laa
5/18
Filed 5/25/10
Sent to S.C. reporter 9/17/10